Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Status of claims: Claims 1-24 are pending. Claims 1-20 have been allowed in office action dated 9/29/2021 and are not amended in latest applicant’s response. Claims 21-24 have been rejected from previous office action, and have been amended. 
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-20 are allowed for the same reasons as set forth in office action dated 9/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al., U.S. Pat. App. Pub. US 20120092284 (hereinafter “Rofougaran”), in view of in view of Rothera et al, U.S. Pat. App. Pub. US 20190240535 (hereinafter “Rothera”), Ling, U.S. Pat. App. Pub. US 20160334501 (hereinafter “Ling”), Raynor et al., U. S. Pat. App. Pub. US 20140027606 (hereinafter “Raynor”), and Caskey et al., U.S. Pat. App. Pub. US 20110090155 (hereinafter “Caskey”).
Regarding claims 21 and 24, Rofougaran discloses a device comprising: 
a screen (fig. 2, 4, paragraph 57); 
a plurality of radars mounted on the device (fig. 4, radar unit 34, paragraph 65-67, “the RF radar circuit module 54 may utilize low frequency (e.g., 30-300 kHz) RF radar signals or any other frequency band up to and including extremely high frequency (e.g., 100 GHz or greater) RF radar signals”), each radar of the plurality of millimeter-wave radars having a field of view that comprises one or more range zones (fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, fig. 17); and 
a controller (fig. 2, one or more co-processors) configured to: detect a first presence of an object in a first range zone of a field of view of a first millimeter-wave radar; detect a second presence of the object in a first range zone of a field of view of a second millimeter-wave radar (see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view); 
determine a gesture signature based on detecting the first presence and the second presence; and execute a command based on the determined gesture signature (paragraphs 76-79, fig. 18, paragraphs 119-121, determining gesture and executing corresponding command based on gesture detected).
	Rofougaran specifically discloses “the RF radar circuit module 54 may utilize low frequency (e.g., 30-300 kHz) RF radar signals or any other frequency band up to and including extremely high frequency (e.g., 100 GHz or greater) RF radar signals”, covering millimeter-wave radar range, Rogougaran only does not specifically outline the radar units are millimeter-wave radars. 
In similar filed of endeavor of sensor capable of detecting user gesture, Rothera discloses millimeter-wave radar mounted on a device, the millimeter-wave radar comprising a field of view in a direction away from the device, and the concept of using millimeter-wave radar to detect user gesture and executing user command (fig. 2, 5, paragraph 62, “The radar system 110 can include a radar transmitter 132 and a radar sensor 134 to provide the gestural interface. In some implementations, the radar transmitter 132 and the radar sensor 134 can be integrated into a single chip 130. The radar transmitter 132 and the radar sensor 134 can provide a sensing mechanism that provides robust, high-resolution, low power, miniature gesture sensing technology based on millimeter wave radar. When implemented at millimeter wave RF frequencies, the entire sensing mechanism can be designed as a radar chip: a miniature, low power device that has no moving parts and can be manufactured inexpensively at scale.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of utilizing millimeter-wave radar to detect depth and user gesture, such as disclosed by Rothera, into the known gesture detection system with different gesture zones, such as disclosed by Rofougaran, to constitute wherein the millimeter-wave radars, the result would have been predictable and would have result in device with millimeter-wave radar to detect user gesture and execute user intended operations based on gesture detected.
Rofougaran in view of Rothera does not disclose in particular a time reference housed in the device, and the gesture is determined using radars synchronized to the time reference.
In the field of device with multiple radar transceivers, it is known that multiple radars may be synchronized by synchronizing to a time reference housed in the device, such as disclosed by Ling, which discloses an device with plurality of millimeter-wave radar mounted (fig. 1, paragraph 22, 23, automobile comprising of plurality of millimeter-wave radar), as well as in device reference clock (paragraph 27, “FIG. 2A shows an example architecture of a multifunctional radar system of an automobile. The example multifunctional radar system 200 comprises N multifunction radar transceivers 102, a bus controller 206, a reference clock generator 214, data bus 212, and clock distribution bus 216.), wherein the plurality of millimeter-wave radar may be synchronized to the in house time reference clock (paragraphs 29, 31, the transceiver/chip of radar are operable to communicate over data bus 212 and to synchronize its timing to a signal output by reference clock 214 onto clock distribution bus 216.)
Rofougaran in view of Rothera discloses a device comprising multiple radar modules for gesture detection, Ling discloses the concept of synchronizing plurality of radars to a common time reference housed in device. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of synchronizing radar modules to common time reference housed in the device, such as a time reference housed in the device, and gesture is determined using the first millimeter-wave radar and the second millimeter-wave radar synchronized to the time reference, such combination is incorporation of known techniques into known device to yield predictable result, the result is predictable and would result in device with multiple synchronized radar capable of accurately determine input gesture to effect user intention using plurality of radar modules.	 Rofougaran in view of Rothera and Ling does not disclose in particular the plurality of radars are at least six radars arranged into a first group of at least three radars mounted on a first peripheral area of the device and arranged into a second group of at least three radars mounted on a second peripheral area of the device (claim 21), and wherein the first group of at least three radars is symmetrical with respect to the second group of at least three radars about a central axis of the device (claim 24).
Rofougaran, discloses however, at least four radars arranged into a first group of two radars mounted on first (top / left) peripheral area of the device and arranged into a second group of at least two radars mounted on a second (bottom / right) peripheral area of device, where the first group of at least two radars is symmetrical with respect to the second group of at least two radars about a central axis of the device (fig. 4, four radar unit 34 arranged in group of two on each side of device, symmetrical alone a central axis of the device).
gesture detection sensors arranged around peripheral of device, Raynor discloses a device where a plurality of sensors are arranged around bezel of a mobile device (fig. 7b, paragraphs 20, 65, 66), where the sensors comprises at least sensors that may be grouped as two groups of at least three sensors, the two groups being symmetrical along a central axis of the mobile device (fig. 7b, paragraphs 20, 65, 66).
Both pending application and Rofougaran in view of Rothera and Ling discloses detection devices with plurality of radar components with radar components being configured to accomplish intended gesture detection goals. The pending claims have no limitation with regard to how configuring the plurality radars to be six radars being nominally grouped into groups of three provides any distinct advantage, is used for a particular purpose, or solves a stated problem. The differences between number of radars arranged on device and how radars are nominally grouped seems to be a difference in degree, and not in kind. It would have been obvious for one of ordinary skill in the art at the time of filing to incorporate the concept of arranging at least six gesture detection sensor on device with groups comprising of at least three sensor being symmetrical along central axis of device, such as disclosed by Raynor, into device of Rofougaran in view of Rothera and Ling, to constitute device with at least six radars arranged on symmetrical groups of three, while achieving the intended goals of allow radar sensors to provide the function of tracking different angle, coverage area, detection distance, or gesturing objects, the result would have been predictable and would result in the plurality of radars are at least six radars arranged into a first group of at least three radars mounted on a first peripheral area of the device and arranged into a second group of at least three radars mounted on a second peripheral area of the device (claim 21), and wherein the first group of at least three radars is symmetrical with respect to the second group of at least three radars about a central axis of the device (claim 24).
Rofougaran in view of Rothera, Ling and Raynor does not outline specifically execute a first command based on the determined gesture signature using the first millimeter-wave radar; and execute a second command based on the determined gesture signature using the second millimeter-wave radar, wherein the first command and the second command are associated with a single gesture.
In other word, while disclosing input device with multiple millimeter-wave radar units, Rofougaran in view of Rothera, Ling and Raynor does not disclose specifically a first radar and a second radar may detect and execute commands separately in order to form a single gesture.
In similar field of endeavor of gesture detection and command execution, Caskey discloses a gesture detection system of multiple touch surfaces (fig. 1, paragraphs 17, system with multiple display surfaces capable of detecting touch gestures, paragraph), wherein each touch screen surface may independently detect input gesture, with the system capable of associating a first gesture detected on first surface with a second gesture detected on the second surface to correspond a single gesture which execute a single command (paragraphs 22,  27, 29, “each of the panels 102, 104, 106 is associated with a respective controller and driver. The panels 102, 104, 106 include touch screens that receive input from a user in the form of one or more touch gestures. For instance, gestures include drags, pinches, points, and the like that can be sensed by a touch screen and used to control the display output, to enter user selections, and the like. Various embodiments receive multiple and separate gestures from multiple panels and combine some of the gestures, from more than one panel, into a single gesture. For instance, a pinch gesture wherein one finger is on the panel 102 and another finger is on the panel 104 is interpreted as a single pinch rather than two separate drags.” “the combined gesture recognition engine 311 combines gestural input from two or more separate touch screens into one gestural input indicating a single command on a multi-screen device. Interpreting gestural inputs provided by a user at multiple screens simultaneously, or substantially concurrently, may enable an intuitive user interface and enhanced user experience.”, “In a particular embodiment, the combined gesture recognition engine 311 is configured to recognize a single command to emulate a physical translation, rotation, stretching, or a combination thereof, or a simulated continuous display surface that spans multiple display surfaces, such as the continuous surface shown in FIG. 2.”)
As an example, two separate drag commands detected simultaneously may be interpreted together as associated with a pinch gesture (paragraph 43, “As a first example, a single drag plus a single drag may be one of three possible candidates. If the two drags are in substantially opposite directions away from each other, then it is likely that the two drags together are a combined pinch out gesture (e.g., for a zoom-out). If the two drags are in substantially opposite directions toward each other, then it is likely that the two drags together are a combined pinch in gesture (e.g., for a zoom-in). If the two drags are tightly coupled and sequential and in the same direction, it is likely that the two drags together are a combined multi-screen swipe (e.g., for scrolling).”).

Rofougaran in view of Rothera, Ling, and Raynor is similar to Caskey in that both discloses the concept of gesture detection using multiple input detectors corresponding to different detection zone/area. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of combining commands separately detected by different detection devices from different areas/regions into a single gesture, such as disclosed by Caskey, into the gesture detection device of Rofougaran in view of Rothera, Ling, Raynor with millimeter wave radar configured to execute command based on detected gesture signature, such that first command detected by a first radar having a first range zone and a second command detected by a second radar having a second range zone are combined into a single gesture to be executed, to constitute execute a first command based on the determined gesture signature using the first millimeter-wave radar; and execute a second command based on the determined gesture signature using the second millimeter-wave radar, wherein the first command and the second command are associated with a single gesture, the result would have been predictable and would allow user to execute 
Regarding claim 22, Rofougaran in view of Rothera, Ling, Raynor and Bell discloses the device of claim 21.
Rofougaran in view of Rothera, Ling, Raynor and Bell does not outline in particular wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, and wherein the first range is equal to the third range and the second range is equal to the fourth range.
However, examiner submit that it is required that each radar components having a physical field of view and range (see Rogougaran, fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view), difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). 
Since Applicant has failed to disclose that specifying radar units having different or same range and field of view provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to provide the first range zone of each radars unit of Rofougaran in view of Rothera, Ling, Raynor and Bell to have wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, and wherein the first range is equal to the third range and the second range is equal to the fourth range, the predictable result allowing radar having overlapping field to effectively detect user gesture would have been the same. 
Regarding claim 23, Rofougaran in view of Rothera, Ling, Raynor and Bell discloses the device of claim 21.
Rofougaran in view of Rothera, Ling, Raynor and Bell does not outline in particular wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, the first range being closer to the device than the second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, the third range being closer to the device than the fourth range, and wherein the second range is closer to the device than the third range.
However, examiner submit that it is required that each radar components having a physical field of view and range (see Rogougaran, fig. 6, paragraphs, 81, 86, directional antenna of radar unit, having field of view above touchscreen, see fig. 4, paragraphs, 76-79, radar units placed at corners of screen, each separately detecting presence of object within overlapping field of view), difference in degree, and not in 
Since Applicant has failed to disclose that specifying radar units having different or same range and field of view provides any distinct advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to provide the first range zone of each radars unit of Rofougaran in view of Rothera, Ling, Raynor and Bell to have unequal but overlapping range, to constitute wherein the first range zone of the field of view of the first millimeter-wave radar extends between a first range and a second range, the first range being closer to the device than the second range, wherein the first range zone of the field of view of the second millimeter-wave radar extends between a third range and a fourth range, the third range being closer to the device than the fourth range, and wherein the second range is closer to the device than the third range, the predictable result allowing radar having overlapping field to effectively detect user gesture would have been the same. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694